


Exhibit 10.64

 

2011 Plan — REVISED (4/2013)

US employees

 

Stock Option Award Certificate

 

(NON-QUALIFIED STOCK OPTION)

 

[g93132kui001.jpg]

 

 

ID: XXXXXXXX

 

 

Connaught House

 

 

1 Burlington Road

 

 

Dublin 4, Ireland

 

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

Option Number:

«NUM»

«ADDRESS_LINE_1»

Plan:  «PLAN_NAME»

 

«ADDRESS_LINE_2»

 

 

«ADDRESS_LINE_3»

 

 

«CITY», «STATE» «ZIP_CODE»

ID:

«ID»

 

Effective «GRANT_DATE», you have been granted a Non-Qualified Stock Option to
buy «SHARES_GRANTED» shares of Alkermes plc. (the “Company”) common stock at
«OPTION_PRICE» per share.

 

The total option price of the shares granted is «TOTAL_OPTION_PRICE».

 

The right to acquire the shares subject to the Non-Qualified Stock Option will
become fully vested on the dates shown below. The Non-Qualified Stock Option
shall expire on the earlier to occur of: the 10th anniversary of the date of
grant or three months after termination of your service relationship with the
Company (unless otherwise provided below).  .

 

Shares

 

Vest Date

«SHARES_PERIOD_1»

 

 

«SHARES_PERIOD_2»

 

 

«SHARES_PERIOD_3»

 

 

«SHARES_PERIOD_4»

 

 

 

In the event of the termination of your employment with the Company (but not the
termination of a non-employment relationship with the Company) by reason of
death or permanent disability, the  Non-Qualified Stock Option shall vest and be
exercisable in full on such termination of employment and the period during
which the Non-Qualified Stock Option (to the extent that it is exercisable on
the date of termination of employment) may be exercised shall be three (3) years
following the date of termination of employment by reason of death or permanent
disability, but not beyond the original term of the Option. For the purpose of
the terms of this Non-Qualified Stock Option, you will be deemed to be employed
by the Company so long as you remain employed by a company which continues to be
a subsidiary of the Company.

 

The foregoing Non-Qualified Stock Option has been granted under and is governed
by the terms and conditions of this Certificate and the Alkermes plc 2011 Stock
Option and Incentive Plan.

 

 

 

 

 

Alkermes plc.

 

 

Date

 

--------------------------------------------------------------------------------
